PER CURIAM.
When Willie Anderson died, the appellant, then twenty-six years of age, claimed to be entitled to an interest in the estate as an illegitimate heir, pursuant to section 732.108(2), Florida Statutes. The trial court correctly held that appellant’s claim was barred by the four year limitation period in section 95.11(3)(b) for actions relating to the determination of paternity. See Gams v. Cruce, 404 So.2d 785 (Fla. 1st DCA 1981), rev. denied, 413 So.2d 876 (Fla. 1982).
AFFIRMED.
SHARP, C.J., and DAUKSCH and COWART, JJ., concur.